PER CURIAM.
Judgment and order reversed, and new trial ordered, with costs to appellant to abide event, upon questions of law and of fact. Held that, under the circumstances of this case, the conduct of the jury awarding damages against the receiver of the railroad company for the assault complained of, at the same time that it found a verdict in favor of the defendant Mullen, who was concededly the chief offender in any assault committed, was so inconsistent as to indicate the controlling presence of prejudice, passion, or misunderstanding, and that the interests of justice require a new trial.